Title: To Benjamin Franklin from Samuel Cooper, 22 July 1782
From: Cooper, Samuel
To: Franklin, Benjamin


My dear Sir
Boston N.E. July 22. 1782.
I wrote you some Weeks ago how pleased I was with the Spirit of my Countrymen in the Manner in which they received the Account that Genl. Carleton was come from the new Ministry to attempt a seperate Peace with these States, and to detach us from our Allies. The Idea was every where treated with Scorn and Indignation. The Legislature of this and the other States have passed solemn Resolutions upon this Occasion to adhere with the utmost Fidelity and Honour to their Engagements with France, and never to listen to any Proposals from the common Enemy but in Concert with the Court of that Kingdom. So that if Britain means to have Peace at all she must seek it upon a fair, open, and general Ground.
We have lately begun to revive the good old Anniversary Solemnity of Commencement. Last Wednesday a vast Concourse of People of all Orders were assembled at Cambridge on that Occasion. The Governor and Council, the Consul and Vice Consul of France, and all the Kings Officers and French Gentlemen in this Town of Distinction, proceeded from hence in Carriages to Cambridge, escorted by a large Body of Continental and Militia Officers in their Uniforms and handsomely mounted, where the Strangers were received with every Mark of Friendship and Respect: They walked in Procession to the Meeting House in the Centre of the Overseers, and had a distinguished Rank thro all the Ceremonies of the Day. They were much pleased with all the Academical Exercises which breathed the Spirit of the Revolution and the Alliance. They returned to His Excellency’s House in this Town where they had breakfasted, and supped there with the Council and other Gentlemen of Distinction. The whole Day was particularly pleasing to me, as it afforded a Proof to every Eye of the public Friendship, and tended at the same Time to confirm and cultivate it.

Mr Temple’s Return from Europe has already occasioned Uneasiness and Divisions here, and may produce more. He was at first examined by the Governor and Council who referr’d his Case to the whole Legislature; they returned it to the Governor and Council who laid him under Bonds to say or do Nothing against the public Welfare; and ordered the Attorney Genl. to bring the Matter in to the Course of Law: The Grand Jury found no Bill against him. Mr T. then applies by Way of Memorial to the Legislative, stating his important Services to the Revolution, particularly in procuring and sending to this Country Hutchinson’s Letters. Congress writes a Letter to the Governor observing the suspicious Circumstances of Mr. T.’s first Return to America, and of his last Voyage, when he immediately went from Holland to England, conferr’d with L. North &c, desiring the Matter may be sifted. Our Legislature do nothing upon Mr. T.’s Memorial, and say He has not proved the Facts alledged in it. Mr. T. applies again in the following Session, stating that He went to England to oppose the Representations of Mr. Galloway and the Refugees respecting America, and that he was countenanced so to do by Dr Mather, Dr Cooper and others. Those Gentlemen declare they gave no such Encouragement: Mr Bowdoin and Dr Chauncey acknowledge they approved the Design. After some Struggles it obtains in the Senate by a Majority of one, and in the House, of a very few, that Mr T. be released from his Bonds, and considered as an innocent and meritorious Citizen. Mr T. considers himself as qualified for and deserving the most important public Employments. The Resolution of the two Houses was not signed by the Governor, and of Course drops unless renewed again in some future Session. I have ever been disposed to serve Mr Temple as far as Truth and Duty to my Country would allow; but happening to lend to a Member of the Court a Volume of your Works in which was the Advertisement you published in a London Paper respecting Hutchinson’s Letters He was much offended, and said to me that I would rob him of his Merit in procuring and sending the Letters; that the Matter was a Secret between him and you, and if he was obliged by this to say any Thing that might be disadvantageous to you, I must answer for it. I replied that I knew you so throughly as to be under no concern for you in this or any other public Matter.
This goes by Mr Rogers a respectable Merchant in this Town who married a Daughter of Col Henry Bromfield. Mrs Rogers accompanies her Husband in his Voyage to Europe in Hopes of re establishing her Health, which has for a long Time been much impaired: I am much interested in their Welfare, and warmly wish them every Thing happy.
I am with every Sentiment of Respect and Affection, Your Excellency’s Friend and humble Servt.

Such Subjects as that of Mr. T. I do not love to mention; but thought it incumbent on me to give some brief and fair Account of this Matter
  His Excellency Benjn. Franklin Esqr.

